It does not appear that the delay in serving on defendant a list of the veniremen was in any way prejudicial, and even if it had been it was not a ground for quashing the venire. Scott v. State, 211 Ala. 270, 100 So. 211 (3).
The trial court properly refused to allow testimony to the effect that after the shooting defendant declared that the pistol was fired accidentally. According to all the testimony, this declaration was made some moments after the event. It was clearly a narrative of a past occurrence, and was in no sense a part of the res gestæ of the killing, but merely a self-serving declaration in the strictest sense of the word. Nelson v. State, 130 Ala. 83, 30 So. 728; Maddox v. State,159 Ala. 53, 48 So. 689. And whatever time may have been required by the witness — who testified that between the shooting and defendant's alleged declaration witness had walked 15 or 20 steps — to walk 20 or 40 steps, it would have had no effect on the inadmissibility of the declaration.
So, also, for the same reason, the trial court properly excluded testimony from the witness that he heard defendant say, after the shooting, that he would get the doctor.
It was not competent for defendant to testify that he did not intentionally fire the pistol. The matter of intention rested in inference, and was for the jury to determine from the pertinent evidence before them. The question was properly excluded. We notice, however, that defendant was in fact allowed to say, in substance and effect, that the shooting was wholly unintentional.
In offering to show the reputation of defendant for peace and quiet in the community in which he lived, the inquiry should have been directed and limited to the period preceding the commission of the homicide. Brown v. State, 46 Ala. 175; Smith v. State, 197 Ala. 193 (7), 72 So. 316. The question propounded for that purpose was not thus limited, and it was therefore properly excluded.
It was not competent for defendant's witness to state whether, when defendant pulled the pistol out of his pocket, the movement "was anything like a bluff or anything."
We have examined all of the charges refused to defendant, and find that in so far as they stated correct propositions of law they were fully covered by the oral charge or by other requested given charges. Some were plainly bad, and several contained words so misspelled as to be unintelligible. Defendant has no cause for complaint in the matter of instructions to the jury.
We find no error in the record, and the judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.